Citation Nr: 1602074	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-41 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	L. A., under the  provisions of 38 C.F.R. § 14.630 (2015) 


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the Philippine Army from December 1943 to June 1946.  The Veteran died in November 1948 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim to reopen the issue of entitlement to DIC based on service connection for the cause of the Veteran's death. 

The claims file contains a VA Form 21-22a appointing the appellant's daughter, L. A., as appellant's representative as an individual providing representation under 38 C.F.R. § 14.630.  The appellant "signed" the form with her thumbprint, which was witnessed by two people who in turn signed their names and provided their addresses on a record that has been associated with the claims file.  The thumbprint signature may therefore be accepted pursuant to 38 C.F.R. § 3.2130, and this Appointment of Individual as Claimant's Representative which was received in April 2014 is valid.  VA then received a VA Form 21-22 in December 2014 attempting to appoint the American Legion as the appellant's representative; but this time the thumbprint signature was accompanied by a signed witness statement, and the VA Form 21-22 further did not include acknowledgment of the representation by the national service organization.  The Board contacted the appellant by mail in November 2015 for clarification, and received a responsive letter in December 2015 stating that the appellant wished to maintain the individual listed above as her authorized representative in proceeding with this claim.     

A claim of entitlement to non-service connected death pension was been raised by the record in a March 1952 statement, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 1953 rating decision, of which the appellant was notified in January 1954, the RO denied the appellant's claim for entitlement to DIC based on service connection for the cause of the Veteran's death; during the relevant appeal period, the appellant did not submit a notice of disagreement and new and material evidence was not received.

2.  In an April 1996 rating decision, the RO denied the appellant's claim to reopen the claim for service connection for the cause of the Veteran's death; during the relevant appeal period, the appellant did not submit a notice of disagreement and new and material evidence was not received.

3.  Evidence associated with the claims file since the April 1996 decision is new, but either does not relate to unestablished facts necessary to substantiate the underlying claim, or is redundant of evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, in which the RO denied the appellant's request to reopen the claim for service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 1991 & 2014) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995 & 2015).

2.  Evidence received since the final April 1996 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a petition to reopen, the required notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

In this case, the appellant was sent a letter in July 2013, prior to the initial adjudication of this matter by the AOJ, notifying her of the meaning of "new and material evidence" as well as the criteria necessary to demonstrate entitlement to DIC benefits.  The letter identified an April 1996 decision as the final decision on the issue and stated that the basis for the previous denial was a lack of evidence that the condition causing the Veteran's death was related to a disease, injury, or event in service.  The Board acknowledges that a number of letters following the appellant's attempts to reopen the underlying claim informed her that the claim would not be adjudicated because of a lack of new and material evidence, but there is no indication in the record that these letters included any notice regarding the appellant's right to appeal should she disagree with the "decision" that new and material evidence had not been received, and therefore do not represent adjudicative decisions which themselves became final.  Nevertheless, in construing the April 1996 rating decision as the last final decision on this matter, as opposed to the more recent letters, the Board will be considering a wider range of evidence in making the current determination of whether new and material evidence has been submitted sufficient to reopen the underlying claim, and therefore, any error in this regard will only benefit the appellant.  

The duty to assist the appellant is also found to have been satisfied in this case.  The Veteran's military personnel records, death certificate, and statements from the appellant and the Veteran's neighbors have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran's complete service treatment records (STRs) are not in the claims file, a Formal Finding of Unavailability of the STRs, dated December 2013, has been associated with the file and states that upon receiving notice from the National Personnel Records Center that no STRs were available for this Veteran, the AOJ concluded that all efforts to obtain these records had been exhausted and further attempts would be futile. Further efforts to obtain those federal records are therefore not required.  See 38 C.F.R. § 3.159(c)(2).   

The Board acknowledges that a VA medical opinion has not been sought with regard to the appellant's claim for entitlement to DIC based on service connection for the cause of the Veteran's death.  As will be discussed in further detail below, however, the Board finds that new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has not been submitted; accordingly, no VA opinion is required for the purpose of reopening the appellant's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the appellant in her claim to reopen.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).   

In an April 1996 rating decision, the RO denied the appellant's request to reopen the claim for entitlement to DIC based on service connection for the cause of the Veteran's death.  During the relevant appeal period, the appellant did not submit a notice of disagreement and new and material evidence was not received.  The RO's April 1996 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991 & 2014) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995 & 2015).

The RO's April 1996 rating decision denied the claim to reopen because it found that the appellant had not submitted new and material evidence that would indicate the Veteran's cause of death had any relation to his active military service.  To reopen her claim for entitlement to DIC based on service connection for the cause of the Veteran's death, the appellant must submit new and material evidence addressing the existence of an etiological link between service and the Veteran's cause of death.

Evidence considered by the RO at the time of the April 1996 decision includes a joint affidavit from the Veteran's service comrades/neighbors stating that the Veteran died as the result of an ambush attack on his way to an athletic meet in November 1948, service personnel records demonstrating honorable active duty in the Philippine Army from December 1943 to June 1946, the record of death for the Veteran documenting cause of death as "ambushed- died by bullets wounds," affidavits attesting to the marriage of the appellant and the Veteran, birth certificates of children of the Veteran and appellant, and documents concerning the Veteran's receipt of education benefits based on his military service.

Since the April 1996 rating decision, the appellant has submitted duplicate copies of a number of service personnel records documenting the Veteran's honorable service with the Philippine Army, a copy of the 'facts of death' appearing in the Office of the Civil Registrar of Bagabag, Nueva Vizcaya's Register of Deaths documenting cause of death as "ambushed- died of 2 bullet wound," a certification of marriage, letters from the appellant describing her current hardships and the hardships suffered by herself, her children, and the Veteran during his military service,  a photograph and medical examination report for the appellant, a statement from the appellant's daughter/representative agreeing that the cause of the Veteran's death was unrelated to service, an additional more-recent affidavit describing the ambush and death of the Veteran on the road during a period when he was studying "under the Educational Program of the AUS," additional service personnel records and limited STRs, and further statements from the appellant's daughter/representative that VA should consider the sacrifices and service of the Veteran and his family during the war, and not only whether the cause of his death was service-connected.   

The Board has reviewed all of the evidence submitted since the April 1996 rating decision and has considered it in the light most favorable to the appellant.  Unfortunately, while much of the evidence submitted is new, it is either not material to the claim or is redundant of the evidence of record at the time of the last prior denial.  At the time of the April 1996 rating decision, the cause of the Veteran's death, as well as the fact of his honorable service, had been established.  The only element remaining for the claim was whether the cause of the Veteran's death was etiologically related to some disease, injury, or event from his period of active service.  None of the new evidence submitted relates to this unestablished fact necessary to substantiate the claim.  Rather, as recently as December 2014 on a statement written on the VA Form 9, the appellant, through her representative, stated that "it [was] true that the cause of death was not a service connected death or disability acquired during the war," but further argued that the claim was nevertheless decided incorrectly because the denial was solely based on a law which she asserts is unfair and unjust to veterans who died without service connection for the cause of their deaths.  

While the Board has considered and is sympathetic to the appellant's argument, the Board is constrained to follow the law and lacks authority to grant the appellant the benefit sought on an equitable basis.  See 38 U.S.C.A. § 7104(c)  (West 2014).   As new and material evidence sufficient to reopen the claim for entitlement to DIC based on service connection for the cause of the Veteran's death has not been submitted, the petition to reopen the claim must be denied.  See 38 C.F.R. § 3.156(a).  

The Board further notes, however, that the appellant's as yet unadjudicated claim for entitlement to non-service connected death pension has been referred to the AOJ for initial action, in the introduction section above.  The Board intimates no opinion as to the final outcome warranted regarding that issue at this time.  


	(CONTINUED ON NEXT PAGE)



ORDER

The petition to reopen the claim for entitlement to dependency and indemnity compensation based on service connection for the cause of the Veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


